DETAILED ACTION
This Office action is in response to an RCE submitted on March 15, 2021.
Claims 1, 5-10, 13, and 17-28 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 8, filed November 12, 2020, with respect to prior art rejection of claims 11 and 12 have been fully considered and are persuasive.  The prior art rejection of claims 11 and 12 has been withdrawn. 

Allowable Subject Matter
Claims 1, 5-10, 13, and 17-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method for use in a wireless transmit/receive unit (WTRU) for multiple access wireless communications, the method comprising: 
receiving, by the WTRU, configuration information indicating a set of physical channel frequency resources; 
receiving, by the WTRU, a downlink control information (DCI) message, wherein the DCI message includes an indication of an allocation of at least a subset of the set of physical channel frequency resources; 
determining, by the WTRU, one or more physical shared channel frequency resources from the subset of the set of physical channel frequency resources and a time period; 
transmitting, by the WTRU, data in a physical shared channel transmission using the determined one or more physical shared channel frequency resources during the determined time period; 
determining, by the WTRU, a time location for reception of hybrid automatic repeat request acknowledgement (HARQ-ACK) information associated with the transmitted data, wherein the determination of the time location is based on the subset of the set of physical channel frequency resources; and 
receiving, by the WTRU, the HARQ-ACK information during the determined time location.

Islam et al. (US 2018/0035458 Al, “Islam”) discloses a UE using a certain frequency 200 for grant-free uplink data transmissions and grant-free retransmission (see FIG. 3A). The UE is also configured to transmit at least one grant-free retransmission associated with the initial grant-free transmission to mitigate the latency of waiting for an ACK or NACK prior to retransmission (see ¶ 54).
However, the prior arts of record do not disclose, alone or in combination, receiving, by the WTRU, a downlink control information (DCI) message, wherein the DCI message includes an indication of an allocation of at least a subset of the set of physical channel frequency resources; determining, by the WTRU, one or more physical shared channel frequency resources from the subset of the set of physical channel frequency resources and a time period; determining, by the WTRU, a time location for reception of hybrid automatic repeat request acknowledgement (HARQ-ACK) information associated with the transmitted data, wherein the determination of the time location is based on the subset of the set of physical channel frequency resources; and receiving, by the WTRU, the HARQ-ACK information during the determined time location.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 5-10 and 23-26 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 13, 17-22, and 27-28, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474